Title: Stable and Household Accounts, [on or after 12 May 1801]
From: Jefferson, Thomas
To: 


               
                  [on or after 12 May 1801]
               
               
                  
                     1801.
                     
                     Stable accounts.
                  
                  
                     Feb. 26.
                     
                     David Ferguson 10 Cwt rye straw @ 4/
                     5.33
                  
                  
                     Mar. 6.
                     
                     Fred. Long. hauling 10. bush. oats
                     0.33
                  
                  
                     25.
                     
                     Michael Learner 3. b. do. @ 4/3
                     1.70
                  
                  
                     28.
                     
                     John Carrol. farriery
                     2.75
                  
                  
                     Apr. 2.
                     
                     Wm. Mitchell 1612
                        Cwt hay @ 1. D.
                     16.50
                  
                  
                     3.
                     
                     John Shepherd. 10. b. oats @ 3/3 & hauling
                     4.66
                  
                  
                     13.
                     
                     James Dunlap 14 [€]-1[gr]-15[oz] @ 1. D.
                     14.37
                  
                  
                     14.
                     
                     George Cashell 4214 b. oats @ 4/
                     22.53
                  
                  
                     
                     
                     
                        68.17
                     
                     
                  
                  
                     Feb. 28
                     
                     Wm. Warfield 19 Cwt hay
                     19.  
                     
                  
                  
                     Mar. 3.
                     
                     John Turnbull 28. b. oats £5–19
                     
                        15.87
                     
                     34.87
                     
                  
                  
                     Apr. 19.
                     }
                     repairs &c
                     14.15
                     
                  
                  
                     
                     5. bushels rye shoots
                     2.67
                     
                  
                  
                     May 12
                     1. pr boots
                     
                         6.83
                     
                     
                     23.65
                     
                  
                  
                     1801.
                     
                     Houshold.
                  
                  
                     Mar. 6.
                     
                     Middleton Bett milk 4/4
                     0.58
                  
                  
                     19.
                     
                     Jonah L. Hawkins wood
                     8.50
                  
                  
                     
                     
                     Henry Smith. sawing do.
                     .75
                  
                  
                     
                      9.83
                     
                  
               
            